DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-3-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting 
The non-statutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a non-statutorydouble patenting ground provided the conflicting application or patent either is shown to
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b). 
Claims 1-18, 46-47 of instant application 16/752,070 are rejected on the ground ofnon-statutory obviousness-type double patenting as being unpatentable over claims 1-16 ofUS Patent 10545642 B2. 
Although the conflicting claims are not identical, they are not patentably distinctfrom each other because claims 1-16 of US Patent 10545642 B2 contain the limitations ofclaims 1-18, 46-47 of the instant application '070 and as such the '642 patent anticipates claims 1-18, 46-47 of the '070 instant application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 46-47 are rejected under 35 USC 102(b) as being anticipated by John (US Patent Publication 2007/0011185 A1).
As per claim 46, John discloses A non-transitory computer readable medium storing a program causing a computer to execute a process for determining opinions on a total set of options in a community comprising a plurality of agents, the process comprising: 

Defining a number of groups based on a number of options in the total set of options or an expected number of options (paragraphs [0032, 0034, 0053], Pre-defined individuals or members of particular groups may participate in a survey); 

Assigning each agent of said plurality to one of the groups (paragraphs [0032, 0034, 0053], Individuals or groups of individuals are selected and allowed to be surveyed); 

For each group, presenting to each agent within the group for evaluation a number of options fewer than the number of options in the total set of options (paragraphs [0034, 0052, 0058], Survey statements are presented to each individual for which they are asked to agree or disagree); 

For each group, receiving from each agent an evaluation of each option presented to the agent (paragraphs [0059, 0062, 0066]); 

Determining a best option or set of options according to community opinion using the evaluations received from each of the agents in each of the groups (paragraphs [0074, 0082, 0086]).  


a programmable processor configured to: 

Define a number of groups based on a number of options in the total set of options or an expected number of options (paragraphs [0032, 0034, 0053], Pre-defined individuals or members of particular groups may participate in a survey); 

Assign each agent of said plurality to one of the groups (paragraphs [0032, 0034, 0053], Individuals or groups of individuals are selected and allowed to be surveyed); 

For each group, present to each agent within the group for evaluation a number of options fewer than the number of options in the total set of options (paragraphs [0034, 0052, 0058], Survey statements are presented to each individual for which they are asked to agree or disagree); 

For each group, receive from each agent an evaluation of each option presented to the agent (paragraphs [0059, 0062, 0066]); 

Determine a best option or set of options according to community opinion using the evaluations received from each of the agents in each of the groups (paragraphs [0074, 0082, 0086]); 

A display device configured to display the best option or set of options (paragraphs [0012, 0062]).

Allowable Subject Matter
Claims 1-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





October 23, 2021
/BARBARA B Anyan/Primary Examiner, Art Unit 2457